t c summary opinion united_states tax_court rachelle edanna michaels and david c michaels petitioners v commissioner of internal revenue respondent docket no 24865-15s filed date rachelle edanna michaels pro_se j rob gordon for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions and without regard to adjustments that are mechanical the issue for decision is whether petitioner rachelle edanna michaels received and failed to report wages of dollar_figure from monte b wells d d s pllc for background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar petitioner rachelle edanna michaels concedes that she received taxable nonemployee compensation of dollar_figure from tara r hodges d d s pllc that was not reported on petitioners’ joint federal_income_tax return and that she is liable for self-employment_tax of dollar_figure consistent with petitioner’s concession of self-employment_tax respondent allowed in the notice_of_deficiency a self- employment_tax deduction of dollar_figure see sec_164 rachelle edanna michaels petitioner and david c michaels mr michaels collectively petitioners resided in the state of arizona at the time that the petition was filed with the court petitioner and mr michaels both worked during the year in issue in particular petitioner worked for various dental practices from august through date she was employed by monte b wells d d s pllc dr wells’ dental practice as a dental hygienist and earned wages generally petitioner began her workday at dr wells’ dental practice by entering both the date and time on her employee timesheet and subsequently did the same when she ended her workday any changes to petitioner’s timesheet were recorded by the office manager tracy martinez ms martinez and after ms martinez was no longer employed by dr wells’ dental practice any changes were made by another employee identified in the record only as nancy and or the job title temp front office each week a timesheet report was generated that as relevant stated the dates and hours petitioner worked for the week every monday petitioner’ sec_3 mr michaels did not appear at trial and did not sign the stipulation of facts accordingly the case will be dismissed as to him for lack of prosecution see rule however entry of the order of dismissal as to mr michaels will be deferred so that the decision to be entered with respect to him will be consistent with the decision to be entered with respect to petitioner weekly timesheet report was submitted to dr wells’ wife jill wells who entered into quickbooks the hours that petitioner had worked the preceding week the data in quickbooks was used to generate petitioner’s periodic paychecks as well as her form_w-2 wage and tax statement for in petitioner and or mr michaels maintained a checking account with bbva compass bank checking account deposits into the checking account for the months of august through october included both branch deposits and transfers from another bbva compass account4 as well as electronic deposits from mr michaels’ employer dr wells’ dental practice reported to the internal_revenue_service irs for that it paid petitioner wages tips and other compensation of dollar_figure withheld federal_income_tax of dollar_figure and withheld social_security and medicare taxes collectively referred to as federal_insurance_contributions_act fica tax of dollar_figure dr wells’ dental practice also issued a form_w-2 to petitioner for that year at trial petitioner testified that these transfers represented payments on an equity line of credit however the bank statements denominate these transfers as deposits or credits to petitioners’ checking account and not as withdrawals or debits from petitioners’ checking account petitioners timely filed a joint federal_income_tax return for as relevant the joint_return did not report wages of dollar_figure or any other amount and did not claim withheld federal_income_tax of dollar_figure or any other amount attributable to petitioner’s employment with dr wells’ dental practice in date respondent sent petitioners a notice_of_deficiency in the notice_of_deficiency and as relevant respondent determined that petitioners failed to report dollar_figure in wages received from dr wells’ dental practice and that they are entitled to an additional withholding credit of dollar_figure in response to the notice_of_deficiency petitioners filed a timely petition for redetermination with the court discussion in general the commissioner’s determination in a notice_of_deficiency is presumed to be correct and the taxpayer bears the burden to show otherwise rule a 503_us_79 290_us_111 for this presumption to adhere in cases involving receipt of unreported income the commissioner must provide some reasonable foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 see also 994_f2d_1542 11th cir aff’g tcmemo_1991_636 tucker v commissioner tcmemo_2014_51 once the commissioner makes the necessary evidentiary showing the taxpayer bears the burden of proving that the notice_of_deficiency is arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 petitioner stipulated and candidly testified at trial that she was employed by dr wells’ dental practice in and that she received wages in exchange for her services in addition respondent introduced into evidence a wage and income transcript showing that respondent had received reporting from dr wells’ dental practice that it paid petitioner wages of dollar_figure in and withheld federal_income_tax of dollar_figure as well as fica tax of dollar_figure under these circumstances respondent has established the requisite connection between petitioner and the unreported wage income see id pincite evidentiary as previously mentioned pursuant to sec_7463 the decision in this case is not reviewable by any other court but for that section any appeal would lie to the u s court_of_appeals for the ninth circuit see sec_7482 nevertheless even in cases subject_to sec_7463 this court generally applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision would otherwise lie see 54_tc_742 aff’d 445_f2d_985 10th cir foundation requirement satisfied when the taxpayer’s employer reported the taxpayer’s income to the commissioner petitioner therefore bears the burden of proving that the notice_of_deficiency is erroneous petitioner contends that she received wages of dollar_figure from dr wells’ dental practice during and not the amount that it reported to the irs ie dollar_figure in an effort to support her contention petitioner introduced into evidence checking account statements from bbva compass bank and pointed to various branch deposits as evidence that she had received only dollar_figure from dr wells’ dental practice however her checking account statements for the relevant period show various other branch deposits in addition to those she identified as relating to her wages from dr wells’ dental practice because the checking account statements do not provide any detail as to the nature or source of the branch deposits the court is unable to find that only those deposits that petitioner identified represent all of her paychecks from dr wells’ dental practice furthermore petitioner failed to take into account that each paycheck was for the net amount after withholding for federal_income_tax state_income_tax and fica tax as well as possible other payroll deductions and or allotments nor does petitioner’s argument take into account the possibility of a net deposit cash back from a deposit ie check deposit less cash withdrawn net deposit finally petitioner’s argument fails to take into account the likelihood of another bank account as the transfers ie deposits or credits to the bbva checking account suggest see supra note petitioner also contends that the number of hours shown on her weekly timecard reports is incorrect and that she worked fewer hours than reflected thereon she further contends that she performed certain administrative duties for dr well’s dental practice for which her hourly rate of pay was nearly less than what she was paid when working as a dental hygienist however other than her own testimony petitioner has not offered any documentary or other evidence to support these contentions and the law is clear that the court is not required to accept the self-serving testimony of the taxpayer as gospel see 87_tc_74 furthermore jill wells who was the paymaster for dr wells’ dental practice testified that petitioner was paid a flat rate for all of her services and that dental hygienists were paid dollar_figure per hour and up depending on experience the court found mrs wells to be a credible witness see 58_tc_560 stating that distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life kropp v commissioner tcmemo_2000_148 slip op pincite as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe in short petitioner has failed to prove that respondent’s determination is erroneous see rule a the court therefore holds that the amount of petitioner’s wage income that was determined by respondent ie dollar_figure is includable in petitioners’ gross_income to reflect our disposition of the disputed issue as well as petitioner’s concessions see supra note an order of dismissal for lack of prosecution as to petitioner david c michaels and decision for respondent will be entered
